

117 S577 IS: Foreign Influence Transparency Act
U.S. Senate
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 577IN THE SENATE OF THE UNITED STATESMarch 3, 2021Mr. Rubio (for himself, Mr. Portman, Mr. Cotton, and Mr. Hagerty) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Foreign Agents Registration Act of 1938 to limit the exemption from the registration requirements of such Act for persons engaging in activities in furtherance of bona fide religious, scholastic, academic, or scientific pursuits or the fine arts to activities which do not promote the political agenda of a foreign government, to amend the Higher Education Act of 1965 to clarify the disclosures of foreign gifts by institutions, and for other purposes.1.Short titleThis Act may be cited as the Foreign Influence Transparency Act.2.Limiting exemption from foreign agent registration requirement for persons engaging in activities in furtherance of certain pursuits to activities not promoting political agenda of foreign governments(a)Limitation on exemptionSection 3(e) of the Foreign Agents Registration Act of 1938 (22 U.S.C. 613(e)) is amended by striking the semicolon at the end and inserting the following: , but only if the activities do not promote the political agenda of a government of a foreign country;.(b)Effective dateThe amendment made by subsection (a) shall apply with respect to activities carried out on or after the date of the enactment of this Act.3.Disclosures of foreign gifts and agreements(a)In generalSection 117 of the Higher Education Act of 1965 (20 U.S.C. 1011f) is amended—(1)in the section heading, by adding and agreements at the end;(2)in subsection (a), by striking $250,000 and inserting $50,000;(3)in subsection (b)—(A)in paragraph (1), in the first sentence, by inserting before the period at the end the following: , including the content of each such contract; and(B)in paragraph (2), by inserting before the period the following: , including the content of each such contract;(4)in subsection (e), by inserting , including the contents of any contracts, after reports;(5)by redesignating subsections (e), (f), (g), and (h) as subsections (f), (g), (h), and (i), respectively;(6)by inserting after subsection (d) the following:(e)Confucius Institute agreements(1)Defined termIn this subsection, the term Confucius Institute means a cultural institute directly or indirectly funded by the Government of the People’s Republic of China.(2)Disclosure requirementAny institution that has entered into an agreement with a Confucius Institute shall immediately make the full text of such agreement available—(A)on the publicly accessible website of the institution;(B)to the Department of Education;(C)to the Committee on Health, Education, Labor, and Pensions of the Senate; and(D)to the Committee on Education and Labor of the House of Representatives.; and(7)in subsection (i), as redesignated—(A)in paragraph (2), by amending subparagraph (A) to read as follows: (A)a foreign government, including—(i)any agency of a foreign government, and any other unit of foreign governmental authority, including any foreign national, State, local, and municipal government;(ii)any international or multinational organization whose membership is composed of any unit of foreign government described in clause (i); and(iii)any agent or representative of any such unit or such organization, while acting as such;; and(B)in paragraph (3), by inserting before the semicolon at the end the following: , or the fair market value of an in-kind gift.(b)Effect of noncompliance with disclosure requirementAny institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) that is not in compliance with the disclosure requirements set forth in section 117 of such Act (20 U.S.C. 1011f) shall be ineligible to enroll foreign students under the Student and Exchange Visitor Program.(c)Effective dateThe amendments made by subsection (a) shall apply with respect to gifts received or contracts or agreements entered into, or other activities carried out, on or after the date of the enactment of this Act.